DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.   Applicant's election with traverse of Group I, claims 1-5  in the reply filed on August 26, 2021 is acknowledged.  The traversal is on the ground(s) that, as currently amended, the technical feature of the Groups I-III is a bead expanded article comprising expanded particles,  wherein said bead expanded article has a property that a value obtained by dividing a 10% compression stress (MPa) of said bead expanded article by a density (g/cm3) is 9.0 (MPa-cm3/g) or more.
However, this is not found persuasive because the new technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Kawakami et al (JP 2013-067740, based on machine English translation).
Thus, Kawakami et al discloses a thermoplastic resin expanded molded foam comprising expanded beads, wherein the foam has a property of the value obtained by dividing the 10% compression strength by density is 5 or more, ([0007]-[0008]), specifically Example 1 shows said ratio being 9.6 KPa-m3/kg (or MPa-cm3/g) ([0035], Table 1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. August 26, 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawakami et al (JP 2013-067740, based on machine English translation), as evidenced by Hahn et al (US 2007/0112082).

4.  Kawakami et al discloses a molded bead foam comprising expanded beads, wherein the foam has a property of the value obtained by dividing the 10% compression strength by density is 5 or more, ([00070[00008]), specifically Example 1 shows said ratio being 9.6 KPa-m3/kg or MPa-cm3/g ([0035], Table 1, [0028]).


6. The beads have an average cell diameter of 50 micron or less ([0013]).

7. The molded foam is produced by producing expanding and molding the beads in a mold using a steam ([0035]).

8. Though Kawakami et al does not explicitly recite the moldings having open cell rate of  20% or less, since a) the molded foam of Kawakami et al is produced by expanding and molding of the thermoplastic resin, such as polycarbonate, beads, which is substantially the same as disclosed in instant invention,  and b) as evidenced by Hahn et al, foam moldings based on polycarbonate expanded beads are having closed cell ratio of more than 80% ([0017], [0024] of Hahn et al), therefore, the foam moldings of Kawakami et al will inherently comprise, or alternatively, would be reasonably expected to comprise a closed cell ratio of more than 80% as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam moldings, if not taught, may be very well met by the molded foam of Kawakami et al, since the molded foams of Kawakami et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. The foam moldings are used a core material in automobile members, wherein a skin material is coated around the core ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al (JP 2013-067740, based on machine English translation) in view of Ruckdaschel et al (WO 2016/102246), as evidenced by Hahn et al (US 2007/0112082).
It is noted that while the rejection is made over WO 2016/102246 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 

11.  The discussion with respect to Kawakami et al (JP 2013-067740, based on machine English translation) set forth in paragraphs 3-9 is incorporated here by reference.

12. Though Kawakami et al discloses the foam bead moldings being used as a core material in automobile members, wherein a skin material is coated around the core ([0032]), Kawakami et al does not specify the skin being a fiber-reinforced resin layer; and further does not specify the foam bead moldings having an average air permeability as claimed in instant invention.

13. However, Ruckdaschel et al discloses an expanded foam bead molding comprising a polycarbonate-based resin ([0029]) produced by a process comprising molding a partly expanded polymer beads with steam at a pressure of 1-25 bar ([0041], [0143]), wherein such foam bead moldings are used in panels comprising two layers (S1) mounted on each side of the foam bead molding ([0103], [0104]), and the layers (S1) comprise a resin ([0105]) with at least one fibrous material ([0110]-[0113], [0139]), [0141], [0155]), wherein the panels are used in automobile construction ([0147]).

14. Thus, Ruckdaschel et al discloses the foam bead moldings produced by molding a plurality of expanded polycarbonate beads, used as core material between two outer Ruckdaschel et al recites the foam molding being produced by molding by steam at a pressure of as high as 25 bar (2.5 MPa).

15. Since both Ruckdaschel et al and Kawakami et al are related to expanded foam bead moldings based on polycarbonate resin, used as a core in a multilayer laminates for further use in automobile construction, and thereby belong to the same field of endeavor, wherein Ruckdaschel et al  teaches the outer/skin layers in the multilayer laminates being fiber-containing resin layers, and the expanded foam bead molding being produced by forming partly expanded beads first followed by molding with steam under a pressure of 1-25 bar (2.5 MPa), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Ruckdaschel et al  and Kawakami et al, and to use, or obvious to try to use, at least partially,  the fiber-containing resin layers as the skin layers in the multilayer laminates of Kawakami et al (as to instant claim 3), and further to produce, or obvious to try to produce the expanded bead foam moldings of Kawakami et al by forming, at least in minor amount, partly expanded beads first, followed by molding said beads under a steam pressure of 1-25 bar, i.e. as high as 25 bar (2.5 MPa), as taught by Ruckdaschel et al as well, since such steam pressure is taught in the art as being applied during molding of foam beads,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific conditions, such as temperature and pressure of the steam used during the molding Kawakami et al in view of Ruckdaschel et al  as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

17. Since i) the expanded bead foam molding of Kawakami et al in view of Ruckdaschel et al  is produced by molding at least partially expanded beads under a steam having a pressure of as high as 2.5 MPa and ii) instant specification recites that  molding of the expanded beads under a steam pressure of 0.8 MPa or more leads to high fusibility between the beads and producing the molded articles having high compression strength and high air permeability resistance such as 30 s or more ([0021]-[0022] of instant specification), therefore, expanded bead foam moldings of Kawakami et al in view of Ruckdaschel et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, such as fusibility, compression strength and air permeability, having values that are the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention as well (as to instant claims 1, 2, 5). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0362533 is related to multilayered expanded bead molded articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764